Citation Nr: 0916274	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision the RO 
granted service connection for post-traumatic stress disorder 
and initially assigned that disability a 30 percent rating 
effective May 16, 2005.  The veteran perfected an appeal as 
to that rating.  Thereafter, in September 2008 the Board 
remanded the case to the RO for further development.


FINDING OF FACT

The evidence establishes that the since the effective date of 
service connection, the Veteran's PTSD has caused no more 
than occupational and social impairment with reduced 
reliability and productivity; difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence does not show deficiencies in most areas; or an 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

Since the effective date of service connection, the schedular 
criteria have been met for a 50 percent disability rating, 
and no more, for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between June 2005 and October 2008, as well 
as in the statement of the case and supplemental statement of 
the case. These documents provided notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  The statement of the 
case informed the Veteran of the specific rating criteria 
which would provide a basis for increased ratings regarding 
his service-connected disorder.

The RO has provided adequate notice of how effective dates 
are assigned. The claims were subsequently readjudicated in 
an October 2008 supplemental statement of the case.  While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence. The record contains detailed records of 
medical treatment received for psychiatric problems, and the 
reports of two VA examinations relevant to the claim on 
appeal. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law, by affording VA 
examinations as discussed below.  There is no indication that 
any additional evidence remains outstanding.

II.  Disability Rating for Posttraumatic Stress Disorder

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Here, as discussed 
below, it appears that the severity of the veteran's 
disability has been relatively constant since the effective 
date of service connection and staged ratings are not 
applicable.   

Currently, the RO has assigned the Veteran's PTSD a 
disability rating of 30 percent for the entire period for 
which service connection has been in effect.  The RO has 
assigned that rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (reflecting service connection for 
PTSD).  

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The Veteran's PTSD, is currently rated as 30 percent 
disabling, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the general rating 
formula, a 30 percent disability rating is warranted if there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

To warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships. Id.

A higher disability rating of 100 percent is assignable if 
there is evidence of more severe symptoms as cited under 38 
C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this 
case:

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood. These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work. 

A GAF score from 41 to 50 is defined as serious symptoms 
or any serious impairment in social, occupational, or 
school functioning. 

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning. 

DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

B.  Factual Background

The claims file contains competent medical evidence in the 
form of records showing treatment by private medical 
providers following service, between 1978 and 2008; and 
reports of VA examinations.  The evidence material to the 
Veteran's claim is contained in private treatment records 
dated from 2005 to October 2008, and the reports of VA 
examinations dated in October 2005 and October 2007.

In an April 2005 statement, Edward W. Hoeper, M.D., noted 
that he had treated the Veteran that month and that the 
Veteran's Axis I diagnosis was chronic posttraumatic stress 
disorder, and dysthymic disorder.  On Axis V, the GAF score 
was 40.  

Dr. Hoeper noted the following history, complaints, and 
findings.  At the time of the April 2005 visit, the Veteran 
had been divorced for six years from his second marriage.  He 
had worked for twenty-two years as a traveling mechanic.  The 
Veteran averaged three to four hours of sleep per night, and 
had nightmares at least twice a week.  He had flashbacks once 
per month.  He had intrusive thoughts and startled easily.  
He was hypervigilant and could not tolerate anyone behind 
him.  He socialized infrequently, and his recent memory was 
severely impaired.  Dr. Hoeper indicated that the Veteran 
experienced audio hallucinations: he hears his name being 
called once a week, hears cars drive up at his residence once 
a month, and hears noises in the house each day.  He also saw 
shadows.  The Veteran felt depressed 40 percent of the time, 
with low energy and interest in things.  He angers easily and 
feels helpless at times and suicidal sometimes.

Dr. Hoeper opined that due to PTSD, the Veteran was 
moderately compromised in his ability to sustain social 
relationships and was also mildly compromised in his ability 
to sustain work relationships.  Dr. Hoeper planned to treat 
the Veteran with medications to block nightmares, flashbacks, 
panic attacks, and reduce anxiety levels; as well as to treat 
depressive symptoms.  He also planned to treat the Veteran 
with cognitive behavioral psychotherapy.

The subjective and objective findings contained in an October 
2005 VA examination report show that the Veteran reported 
being anxious, hypervigilant and he was having nightmares.  
He had difficulty falling asleep and his sleep was sporadic 
and interrupted.  He had nightmares about once a month and 
had some intrusive thoughts.  He reported that he was 
anxious, easily startled, hypervigilant, and uncomfortable in 
crowds.  His temper was fair.  He did not watch things on 
television about Vietnam, or talk about his experiences.  He 
reported that he used to drink more than presently and he had 
never been to rehabilitation.  He had no current problems 
with drugs or alcohol. 

The Veteran reported that he was seeing a private 
psychiatrist for psychiatric outpatient treatment for the 
past three months.  He sees the psychiatrist once a month and 
receives some medication, which helps a little bit.

The Veteran reported that he had been employed full-time, and 
that he did chores around the house.  He had limited social 
relationships and did not have a lot of recreational and 
leisure pursuits.

On examination, the Veteran was alert and cooperative, and 
casually but neatly dressed.  There were no loosened 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  The Veteran's mood was tense and his 
affect was appropriate.  The Veteran had no homicidal or 
suicidal ideation or intent.  There is no impairment of 
thought processes or communication.  There wee no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
Veteran was oriented times three.  His memory appeared to be 
good.  His insight, judgment, and intellectual capacity 
appeared to be adequate.  The examiner opined that the 
Veteran's symptoms have interfered with social activities and 
caused distress.  

After examination the report contains a diagnosis of PTSD.  
Under Axis V, the report noted a current GAF scale of 55 with 
moderate impairment of psychosocial functioning.

The report of an October 2007 VA examination shows that the 
Veteran reported that he was having problems with bad dreams, 
anxiety, sleep disturbance with difficulty falling asleep and 
interrupted sleep, nightmares once a week, and intrusive 
thoughts.  He was hypervigilant and sometimes he was easily 
startled.  He reported that he did not like large crowds and 
avoids them.  He reported that his temper was okay most of 
the time, and sometimes he was short-tempered.  He did not 
watch war movies or talk about his experiences.  He did not 
have trouble with drugs or alcohol.  

He reported that he had had no inpatient treatment and had 
been seeing a psychiatrist for the last three years, whom he 
sees every three to six months.  He receives Alprazolam as 
his only medication, which helped.  He had had no remissions.  

The Veteran reported that he worked full-time at a power 
plant where he had worked for 25 years.  He reported that he 
worked regularly and did not miss any work due to psychiatric 
symptoms.  He reported that he lived by himself and took care 
of all his regular daily activities.  He had few friends and 
spent most of his time around the house.  

On examination, the Veteran was alert, cooperative, casually 
but appropriately dressed, pleasant, and answered questions.  
There were no loose associations, flight of ideas, bizarre 
motor movements or tics.  His mood was tense but cooperative 
and friendly.  His affect was appropriate.  He reported 
having nightmares and some intrusive thoughts.  He had no 
homicidal or suicidal ideation or intent, and there was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three. His memory 
appeared to be good.  His insight, judgment, and intellectual 
capacity appeared to be adequate.

After examination, the report contains a diagnosis of PTSD, 
and a current GAF score of 55.  The examiner commented that 
the Veteran was working full-time and did not miss any work 
due to psychiatric symptoms, and therefore he did not have 
any functional impairment of his ability to perform 
employment.  The medication the Veteran was taking was 
significantly less than what he was taking in 2005.  He still 
took medication for anxiety on a regular basis with benefit.

Private treatment records dated from 2005 to October 2008, 
show that the Veteran was seen periodically by Dr. Hoeper.  
Objective findings contained in these records show that the 
Veteran had symptoms including "anger out of the blue", 
"sadness out of the blue", "fear out of the blue", 
depressed, agitated, angry, feels helpless, feels hopeless, 
mood swings, worry, racing thoughts, jumping thoughts.  He 
experienced hallucination symptoms including hearing his 
name, hearing cars drive up, hearing footsteps, hearing 
noises in the house, seeing shadows moving, and seeing 
animals.

These treatment records show that Dr. Hoeper recorded a GAF 
score of 40 in April 2005; and a GAF score of 45 in March 
2006, September 2006, and September 2007.

C.  Analysis

On the whole, as discussed below, the medical evidence on 
record shows that the Veteran had moderate impairment of 
psychosocial functioning due to his PTSD; which the Board 
finds productive of no more than occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships.

Symptoms include difficulties with sleeping including 
nightmares; intrusive thoughts; hypervigilance; crowd 
avoidance; symptoms of anger, sadness, and fear at completely 
unexpected times ("out of the blue"); symptoms of 
depression, agitation, anger, helplessness, hopelessness, 
mood swings, worry, racing thoughts; and symptoms of aural 
and visual hallucinations.  He angers easily and feels 
helpless at times, and suicidal sometimes.

The record suggests that the Veteran's symptoms would have 
been worse if he had not been taking medications, which he 
apparently began in 2005 under treatment by Dr. Hoeper.  
While the veteran takes continuous medication for the 
symptoms, the symptoms are not shown to be completely 
controlled by that medication.
 
Generally the private treatment reports contain findings 
somewhat consistent with those of the two VA examination 
reports.  There is some variation in that the examination 
reports both contain GAF scores of 55 (reflecting "moderate 
symptoms") while the private treatment records contain a GAF 
score of 40 (reflecting "some impairment in reality testing 
or communication") in April 2005, and of 45 (reflecting 
"serious" symptoms or impairment) during visits in 2006 and 
2007.  See DSM-IV.

The variation in these GAF scores do not represent 
significantly large differences, however, as they reflect 
conclusions of a slightly more significant impairment by Dr. 
Hoeper during that period of treatment compared to the 
conclusions of VA examiners during the same time period.  
Even on recording a GAF score of 40 in April 2005, which 
would imply very significant impairment-see DSM- IV-Dr. 
Hoeper concluded that the Veteran was moderately compromised 
in his ability to sustain social relationships and was also 
mildly compromised in his ability to sustain work 
relationships. 

Dr. Hoeper noted in April 2005 that the Veteran feels 
suicidal sometimes, a finding which is contrary to findings 
from the two VA examinations, which found the Veteran did not 
have suicidal ideation.  These findings are not so different, 
however, given that there is no further indication of 
suicidal thoughts noted in subsequent records of treatment 
from Dr. Hoeper.  

Based on the foregoing, the Board finds that the Veteran's 
psychiatric symptomatology warrants a higher disability 
rating than the existing 30 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Board finds that the objective medical evidence most 
nearly approximates the criteria for a 50 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  That 
is, the disability picture of the Veteran's PTSD is 
consistent with criteria of there being occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as those described above, including 
impairment of memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

The Veteran is shown to have associated symptoms as described 
above, which are consistent with criteria required under 
38 C.F.R. § 4.130, Diagnostic Code 9411 for a 50 percent 
disability rating.  His symptoms are shown to result in 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Veteran had been divorced for six years from his second 
marriage, lives alone, and does not socialize with other 
people.  He does have a job, however, he worked in a position 
as a traveling mechanic, which ordinarily suggests a rather 
solitary work environment that may to some extent allow the 
Veteran to work even with his level of psychiatric 
impairment.  The Veteran averaged three to four hours of 
sleep per night, and he had nightmares at least twice a week, 
and he had hallucinations; all of which indicate a rather 
significant level of impairment overall, and meeting the 
criteria for a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   

Therefore, affording any remaining doubt in favor of the 
Veteran, from the effective date of service connection, the 
objective medical evidence most nearly approximates the 
criteria for a 50 percent disability rating.  Id.  

The Board does not find, however, that the objective findings 
of record are sufficient to warrant a rating in excess of 50 
percent.  The Board does not find that the symptomatology 
approximates the criteria for the next higher disabilitiy 
rating of 70 percent.  Id.  

That is, the objective findings of record do not include 
those meeting the criteria of being "with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id."  Essentially 
none of these are shown.  

In sum, while a grant of 50 percent is warranted, the 
symptoms of the psychiatric disability do not come near to 
approximating the criteria for the next higher rating of 70 
percent at any time.  There is no basis for a disability 
rating in excess of the 70 percent granted here, for any 
period since service connection came into effect.  The 
Veteran did not have any symptoms ordinarily associated with 
the criteria for a 70 percent or higher disability rating, 
such as those described above.  More importantly, he does not 
have an inability to establish and maintain effective 
relationships during that period.  Id.  

To the extent he may have some deficiencies in some of these 
areas, such deficiencies are contemplated in ratings lower 
than 70 percent; and the objective medical evidence most 
nearly approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. § 4.130.  Therefore, 50 percent 
disability rating, and no higher, is warranted for the 
Veteran's PTSD for the entire period service connection has 
been in effect. 


	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent disability rating for post-
traumatic stress disorder is granted from the effective date 
of service connection.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


